NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the combination of (1)  performing a first anti-locking brake system operation when the bump parameter exceeds a predetermined bump parameter threshold, the first anti-locking brake system operation comprising applying a first braking force to the each wheel, wherein the first braking force is controlled such that a slip rate of each wheel lies within a predetermined first range; with (2) performing a second anti-locking brake system operation when the bump parameter is below the predetermined bump parameter threshold and when the slip rate of one or more of the wheels exceeds a predetermined slip rate threshold, the second anti-locking brake system operation comprising applying a second braking force to each wheel, wherein the second braking force is controlled such that the slip rate of each wheel is set so that the yaw rate of the vehicle lies within a predetermined yaw rate range.
	White (US 2016/0144841) discloses a method for braking a vehicle and apparatus for performing the method (see Abstract, FIGS. 1, 4), the method comprising performing a first anti-locking brake system operation when environmental conditions are detected (see FIG. 4; step (402)), the first anti-locking brake system operation comprising applying a first braking force to the each wheel, wherein the first braking force is controlled such that a slip rate of each wheel lies within a predetermined first range (see FIG. 4, steps (406, 408)). 
	White does not disclose capturing a bump parameter comprising at least one of a roll rate of the vehicle and an acceleration of the vehicle against gravity detection, or performing a second anti-lock braking system operation when the bump parameter threshold is not exceeded.  
	Nihei et al. (US 2004/0128052) discloses a method for braking a vehicle and apparatus for performing the method (see Abstract, FIGS. 1-3) comprising performing a second anti-locking brake see FIG. 3, step S220), the second anti-locking brake system operation comprising applying a second braking force to each wheel, wherein the second braking force is controlled such that the slip rate of each wheel is set so that the yaw rate of the vehicle lies within a predetermined yaw rate range (see FIG. 3, step S240).
	Nihei does not disclose capturing a bump parameter comprising at least one of a roll rate of the vehicle and an acceleration of the vehicle against gravity detection, or performing the second anti-lock braking system operation when the bump parameter threshold is not exceeded.  
Sugimoto (US 6,238,021) discloses a method for braking a vehicle and apparatus for performing the method (see Abstract, FIGS. 1-5) comprising performing a second anti-locking brake system operation when the slip rate of one or more of the wheels exceeds a predetermined slip rate threshold (see FIG. 5, pressure control (f)), the second anti-locking brake system operation comprising applying a second braking force to each wheel, wherein the second braking force is controlled such that the slip rate of each wheel is set so that the yaw rate of the vehicle lies within a predetermined yaw rate range (see FIG. 5, yaw rate threshold).
	Sugimoto does not disclose capturing a bump parameter comprising at least one of a roll rate of the vehicle and an acceleration of the vehicle against gravity detection, or performing the second anti-lock braking system operation when the bump parameter threshold is not exceeded.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 17, 2021